COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                   NO. 02-16-00327-CR

Samuel Dewon Walker                         §   From the 30th District Court

                                            §   of Wichita County (56,967-A)

v.                                          §   January 25, 2018

                                            §   Opinion by Justice Kerr

The State of Texas                          §   (nfp)

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgments. It is ordered that the judgments

of the trial court are affirmed.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By _/s/ Elizabeth Kerr__________________
                                           Justice Elizabeth Kerr